DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 11/30/2020, which have been entered. Claims 95-114 are pending. Claims 95, 97-102, 104, 108, 110-114 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to claims 95, 97-101, 104, 108, 111-112 and 114 for informalities are withdrawn in view of Applicant’s amendments to the claims.

5.	The rejection of claims 95, 97-100, 102, 108, 110-112 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.


Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 12/01/2020 and 02/25/2021 were filed after the mailing date of the Non-Final Rejection on 06/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the examiner. Initialed copies are attached.
Claim Rejections - 35 USC § 103
7.	Claims 95-107, 111, and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Rist et al. (US 2014/0191445 A1), Kenney (US 2013/0126073 A1), further in view of Patel et al. (US 2007/0205528 A1).
As to independent claim 95, Rist teaches a method of forming a composite apparatus, comprising the steps of: providing a mold (see para. 0043, 0046-0050), applying a first VOC free low radiant flux UV curable material to the first composite material (see para. 0051-0062: process for the preparation of cured polymer moldings or articles coated with cured polymers); applying an energy source having a wavelength in a range from about 360 nm to about 420 nm to cure at least a portion of the first UV curable material to form a first cured material (see para. 0061: effective wavelength range for curing the light-curable polymer compositions is preferably in the range of 345 to 385 nm; para. 0228: UV LED lamps having a radiation of 300-450 nm); wherein the first UV curable material comprises: an acrylate monomer/oligomers, a photo initiator, and a radical inhibitor (see para. 0063: various acrylates; para. 0064-0071: light-curable polymer compositions, 0093-0094: photoinitiators; 0200-0201: inhibitors). 
With respect to the claim 95 feature “a radiant flux…of about 500 mW/cm2 or less”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of Rist’s range (see para. 0042, 0230: UV light sources have a radiation of at least 0.1 mW/cm2) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the claimed radiant flux for the method is obvious over the teachings of Rist.
Rist fails to explicitly disclose [1] arranging a first composite material on a surface of the mold; [2] that the first UV curable material also comprises a thiol monomers/oligomers; and [3] arranging a second composite material on a surface of the first cured material then applying a second VOC free low radiant flux UV curable material to the first composite material.
As to difference [1], Kenney, in analogous art of UV curable composite materials (see para. 0034) teaches the method step of arranging a first composite material on a surface of the mold (see para. 0026-0027, 0043-0044: a “releasable composite”). 
Therefore, in view of the teaching of Kenney, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rist by arranging a first composite material on a surface of the mold as taught by Kenney to arrive at the claimed invention because Rist discloses at least one mold for receiving a light curable polymer composition and continuous or batchwise removal of the cured polymer moldings (see Rist para. 0046-0056). Kenney clearly teaches that by applying a releasable composite to a mold, the curable composition is prevented from adhering to the mold after curing and the manufacturing process is more efficient (see Kenney para. 0027-0029). Thus, a person of ordinary skill in the art would be motivated to arrange a first composite material on a surface of the mold before applying the curable composition in the method with a reasonable expectation of success for manufacturing multiple components in succession (see Kenney para. 0047) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
Patel, in analogous art of UV curable materials, teaches a photocurable composition comprising at least two curable components: a first component (the fast-curing component) comprising an acrylate (see para. 0061, 0130-0140) and a second component (slow reacting component) comprising a compound having at least one terminal –SH group (i.e. thiol group) or a polythiol (see para. 0065, 0067, 0072, 0169; para. 0122-0125: acrylic-thio blends). 
Therefore, in view of the teaching of Patel, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rist and Kenney by incorporating the thiol monomers/oligomers taught by Patel to arrive at the claimed invention because Rist suggests including one or more components (E) being reactive to component (A) (see Rist para. 0064, 0069, 0202; note in para. 0063 that acrylates are one example of a component (A)). Patel clearly teaches a UV curable two-part composition comprising acrylate monomers and thiol monomers (see Patel para. 0075-0082, 0169). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed thiol monomers for the first UV curable material in the method with a reasonable expectation of success for producing three-dimensional articles curable with UV radiation that exhibit overall high performance properties (see Patel para. 0001, 0170), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [3], Kenney teaches and/or suggests the method steps of arranging a second composite material on a surface of the first cured material then applying a second VOC free low radiant flux UV curable material to the first composite material (see para. 0044-0047, FIG. 6: operations may be repeated until the desired thickness has been reached; the method 300 may be used to manufacture multiple components in succession). As described above, Rist teaches the an energy source having the claim recited wavelength and radiant flux. Rist and Patel teach a second UV curable material comprising: an acrylate monomers/oligomers, a thiol monomers/ oligomers; and a photoinitiator (see Rist para. 0063: various acrylates; para. 0064-0071: light-curable polymer compositions, 0093-0094: photoinitiators; see Patel para. 0122-0125, 0169: acrylic-thio blends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a second composite material and added a second UV curable material onto the first composite material to arrive at the method recited in claim 95 (in layman’s terms, it would essentially be repeating the method steps a second time). Thus, the combination of Rist, Kenney, and Patel establish a prima facie case of obviousness for independent claim 95.

	As to claim 96, Rist, Kenney, and Patel the method of claim 95, further comprising the step of applying a mold release material to at least a portion of the mold prior to the arranging a first composite material on a surface of the mold step (see Kenney FIG. 1 and para. 0022-0025).
As to claims 97-100, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of Rist’s range (see Rist para. 0042: UV light sources have a radiation of at least 0.1 mW/cm2) which is within the range of applicant's claims (50, 25, 10 or 5 mW/cm2 or less), because it has been held to be obvious to select a value in a known range by Rist.
As to claim 101, Rist, Kenney, and Patel teach the method of claim 95, wherein the first composite material comprises one or more of a semi-synthetic fiber, a cellulose fiber, a fiberglass fiber, a carbon fiber, synthetic fiber, a metallic fiber, a mineral fiber, polymer fiber and a microfiber (see Kenney para. 0021).

As to independent claim 102, Rist teaches a method of forming a composite apparatus, comprising the steps of: providing a mold (see para. 0043, 0046-0050), applying a first VOC free low radiant flux UV curable material to the first composite material (see para. 0051-0062: process for the preparation of cured polymer moldings or articles coated with cured polymers); applying an energy source having a wavelength in a range from about 360 nm to about 420 nm to cure at least a portion of the first UV curable material to form a first cured material (see para. 0061: effective wavelength range for curing the light-curable polymer compositions is preferably in the range of 345 to 385 nm; para. 0228: UV LED lamps having a radiation in the range between 300 and 450 nm); wherein the first UV curable material comprises: an acrylate monomer/ oligomers, a photo initiator, and a radical inhibitor (see para. 0063: various acrylates; para. 0064-0071: light-curable polymer compositions, 0093-0094: photoinitiators; 0200-0201: inhibitors). 
With respect to the claim 102 feature “a radiant flux…of about 500 mW/cm2 or less”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of Rist’s range (see para. 0042, 0230: UV light sources have a radiation of at least 0.1 mW/cm2) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the claimed radiant flux for the method is obvious over the teachings of Rist.
Rist fails to explicitly disclose [1] arranging a first composite material on a surface of the mold and [2] that the first UV curable material also comprises a thiol monomers/oligomers.
As to difference [1], Kenney, in analogous art of UV curable composite materials (see para. 0034) teaches the method step of arranging a first composite material on a surface of the mold (see para. 0026-0027, 0043-0044: a “releasable composite”). 
Therefore, in view of the teaching of Kenney, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rist by arranging a first composite material on a surface of the mold as taught by Kenney to arrive at the claimed invention because Rist discloses at least one mold for receiving a light curable polymer composition and continuous or batchwise removal of the cured polymer moldings (see Rist para. 0046-0056). Kenney clearly teaches that by applying a releasable composite to a mold, the curable composition is prevented from adhering to the mold after curing and the manufacturing process is more efficient (see Kenney para. 0027-0029). Thus, a person of ordinary skill in the art would be motivated to arrange a first composite material on a surface of the mold before applying the curable composition in the method with a reasonable expectation of success for manufacturing multiple components in succession (see Kenney para. 0047) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], Patel, in analogous art of UV curable materials, teaches a photocurable composition comprising at least two curable components: a first component (the fast-curing component) comprising an acrylate (see para. 0061, 0130-0140) and a second component (slow reacting component) comprising a compound having at least one terminal –SH group (i.e. thio group) or a polythiol (see para. 0065, 0067, 0072, 0169; para. 0122-0125: acrylic-thio blends). 
Therefore, in view of the teaching of Patel, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rist and Kenney by incorporating the thiol monomers/oligomers taught by Patel to arrive at the claimed invention because Rist suggests including one or more components (E) being reactive to component (A) (see Rist para. 0064, 0069, 0202; note in para. 0063 that acrylates are one example of a component (A)). Patel clearly teaches a UV curable two-part composition comprising acrylate monomers and thiol monomers (see Patel para. 0075-0082, 0169). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed thiol monomers for the first UV curable material in the method with a reasonable expectation of success for producing three-dimensional articles curable with UV radiation that exhibit overall high performance properties (see Patel para. 0001, 0170), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 103-104, Rist, Kenney, and Patel teach the method of claim 102, wherein the first composite material comprises at least one of a synthetic or natural fiber (see Kenney para. 0021); wherein the mold is selected from the group recited in claim 104 (see Rist para. 0233; Kenney para. 0050).
	As to claims 105-106, Rist, Kenney, and Patel teach the method of claim 102, wherein the mold comprises at least a portion that is UV transparent (see Rist para. 0039, Figure 1); the method of claim 105, wherein the energy source comprises one or more light emitting diodes (LED) arranged in the mold (see Rist para. 0228: UV LED lamps having radiation in the range between 300 and 450 nm makes the process extremely energy efficient; para. 0038, 0041).
As to claims 107, Rist, Kenney, and Patel teach the method of claim 102, wherein the mold comprises at least one of a foam material, a pliable material and a rigid material (see Rist para. 0038-0040).
As to claim 111, Rist, Kenney, and Patel teach the method of claim 102, further comprising providing a heat source to the first cured material (see Rist para. 0021: heat exchanger; para. 0230: UV light sources, preferably less than 10% heat radiation).
As to claims 113-114, Rist, Kenney, and Patel teach the method of claim 102, wherein the first composite material comprises a synthetic or natural fiber (see Kenney para. 0021); and wherein the first composite material comprises one or more of a fiberglass material, a carbon fiber material, synthetic fiber material, etc. (see Kenney para. 0021: glass or carbon fibers).


8.	Claims 108-110 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Rist et al. (US 2014/0191445 A1), in view of Patel et al. (US 2007/0205528 A1).
As to independent claim 108, Rist teaches a method of forming a composite apparatus, comprising the steps of: providing a mold (see para. 0043, 0046-0050), applying a first VOC free low radiant flux UV curable material into the mold (see para. 0051-0062: process for the preparation of cured polymer moldings or articles coated with cured polymers); applying an energy source having a wavelength in a range from about 360 nm to about 420 nm to cure at least a portion of the first VOC free low radiant flux UV curable material to form a first cured material (see para. 0061: effective wavelength range for curing the light-curable polymer compositions is preferably in the range of 345 to 385 nm; para. 0228: UV LED lamps); wherein the first VOC free low radiant flux UV curable material comprises: an acrylate monomer/ oligomers, a photo initiator, and a radical inhibitor (see para. 0063: various acrylates; para. 0064-0071: light-curable polymer compositions, 0093-0094: photoinitiators; 0200-0201: inhibitors).
With respect to the claim 108 feature “a radiant flux…of about 500 mW/cm2 or less”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of Rist’s range (see para. 0042, 0230: UV light sources have a radiation of at least 0.1 mW/cm2) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the claimed radiant flux for the method is obvious over the teachings of Rist.
Rist fails to explicitly disclose that the first UV curable material also comprises a thiol monomers/oligomers.
However, Patel, in analogous art of UV curable materials, teaches a photocurable composition comprising at least two curable components: a first (see para. 0061, 0130-0140) and a second component (slow reacting component) comprising a compound having at least one terminal –SH group (i.e. thio group) or a polythiol (see para. 0065, 0067, 0072, 0169; para. 0122-0125: acrylic-thio blends). 
Therefore, in view of the teaching of Patel, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rist  by incorporating the thiol monomers/oligomers taught by Patel to arrive at the claimed invention because Rist suggests including one or more components (E) being reactive to component (A) (see Rist para. 0064, 0069, 0202; note in para. 0063 that acrylates are one example of a component (A)). Patel clearly teaches a UV curable two-part composition comprising acrylate monomers and thiol monomers (see Patel para. 0075-0082, 0169). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed thiol monomers for the first UV curable material in the method with a reasonable expectation of success for producing three-dimensional articles curable with UV radiation that exhibit overall high performance properties (see Patel para. 0001, 0170), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 109-100, Rist and Patel teaches the method of claim 108, wherein the mold comprises an autoclave mold (see Rist para. 0038-0040, 0233); wherein the VOC free low radiant flux UV curable material further comprises a pigment as a colorant (see Patel para. 0165: photocurable composition may contain a variety of other components, e.g. pigments). 
Rist and Patel teaches the method of claim 108, further comprising providing a heat source to the first cured material (see Rist para. 0021: heat exchanger; para. 0230: UV light sources, preferably less than 10% heat radiation).


Response to Arguments
9.	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 9 of their Remarks that Rist requires a high energy flux of 12 W/cm2 & 40-80 W/cm2 to cure its composition [see ¶ 0231, 0296] and Rist further teaches away from using lower energies by stating using lower radiation does not work [see ¶ 0009]. Applicant argues that the entire disclosure of Rist is directed towards utilizing an apparatus with cooling to protect the mold and increase its life of use.
First, Rist actually writes in ¶ 0231 that “it is advantageous to provide radiation power up to 12 W/cm2”, which suggests lower radiation powers as well (12 W/cm2 would be an upper limit in this embodiment). All disclosures of the prior art, including non-preferred embodiments, must be considered. See MPEP 2123. [Emphasis added by Office]. Second, ¶ 0009 includes a conclusory statement about “heat-generating LED UV light sources” but fails to correlate that to radiation power/flux. Thus, contrary to Applicant’s argument Rist does not state “using lower radiation does not work”. As to the apparatus in Rist having cooling, the instant claims are written with “comprising” claim language, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
2 to cure VOC free low radiant UV curable material and rather Rist only discloses a light source that has a radiation output greater than 0.1 mW/cm2, akin to saying the light sources can turn on or off. Applicant argues that nowhere does Rist disclose using 500 mW/cm2 or less to cure at least a portion of the VOC material as recited in the claims.
However, the claim phrase “to cure at least a portion” does not require that the entire material is cured using 500 mW/cm2. Note that “portion” is not defined within the claims and could be on atomic scale, for example a few molecules of the starting material that have cured or reacted. A “portion” of the material in Rist would cure as the power increases and there is no comparative data/experimental evidence to show that “a portion”, however small, does not cure at the low radiant flux of 500 mW/cm2 or less. It is suggested that the instant claims be amended to remove the broad phrase “at least a portion” or define the term “portion” to overcome this issue. 
Applicant argues on pg. 10 of their Remarks that the Office’s position that it is obvious to select a value in a known range by optimization for the best results is erroneous as it is not within a known range and cites ways in which Rist teaches away from the claimed “low radiant flux”. Applicant further argues that the entire disclosure of Rist requires using a cooling source to prevent damage from high radiation levels and concludes that, for at least these reasons, Rist is materially deficient as a reference.
However, as discussed above, Rist teaches radiation power up to 12 W/cm2 (see ¶ 0231) and is not limited to preferred embodiments. See MPEP 2123. Rist’s teaching of a cooling source is irrelevant to the claims as they are currently written. How does power level of the energy source correlate to heat?
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The qualifier “VOC free” within the claims is insufficient to exclude polyorganosiloxanes because there is nothing that indicates them to be volatile organic compounds.
Applicant states that Kenney and Patel [secondary references] fail to cure the deficiencies of Rist [primary reference]. However, since Rist is not deficient, this argument is moot. Accordingly, for at least the reasons discussed above, the claim rejections are maintained.
It is noted that the complex, repetitive nature of the claim language makes it hard to understand what the key elements of the invention are. Here are two suggestions: [1] Recite the crucial “low radiant flux” in a separate active method step, for example “curing at 500 mW/cm2 or less to form a first cured material”. [2] Define the wavelength of the energy source after reciting the low flux value. 


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 27, 2021